DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Vincent et al. (herein “Vincent”; US Pub. No. 2002/0068645 A1) in view of Oldknow et al. (herein “Oldknow”; US Pub. No. 2016/0199705 A1) and as evidenced by Boyd et al. (herein “Boyd”; US Pub. No. 2009/0062032 A1).
Regarding claim 1, Vincent discloses a golf club head (Fig. 2) comprising: a striking face portion located at a frontal portion of the golf club head defining a loft of the golf club head (Fig. 5A; noting some loft is inherent); a back portion located aft of the striking face portion (Fig. 2); a topline located at an upper portion of the golf club head between the striking face portion and the back portion (Fig. 5A), a sole portion located at a lower portion of the golf club head between the striking face portion and the back portion (Fig. 5A), and a hosel located near a heel portion of the golf club head adapted to engage a shaft (Fig. 5, item 17), wherein the sole portion further comprises a hollow sole cavity and a cap (Fig. 5A, item 64, and Fig. 5B, item 31, respectively), wherein the hollow sole cavity further comprises a heel side cavity portion and a toe side cavity portion (Fig. 4A, noting the cylindrical apertures, i.e. item 64, on the extreme outer heel and toe side, respectively) and wherein a weight adjustment portion is located within the toe side cavity portion of the sole cavity (Fig. 2 and par. [0050]; noting the outer toe aperture filled with item 42).  It is noted that Vincent does not specifically disclose that the golf club head has a CG-C-SA relationship with the loft angle that satisfies the equation below: CG-C-SA < 0.1907 * Loft + 11.17, and the CG-C-SA defined as a distance measured in millimeters of a center of gravity of the golf club head rearward of a hosel bore axis of the golf club head along a Z-axis.  However, Vincent discloses the use of an iron that would inherently have some CG to loft relationship (Fig. 5A).  In addition, Oldknow discloses an iron wherein the golf club head has a CG-C-SA relationship with the loft angle that satisfies the equation below: CG-C-SA < 0.1907 * Loft + 11.17, and the CG-C-SA defined as a distance of a center of gravity of the golf club head rearward of a hosel bore axis of the golf club head along a Z-axis (Table 1, Table 7, and Fig. 7B; noting for a 9-iron, the loft would be 43o and CG-C-SA would be 10.3 mm < (0.1907*43o+11.17) or 10.3 < 19.3).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Vincent to use the above measurements as taught by Oldknow, the measurements fitting applicant’s claimed equation, because doing so would be use of a known technique (using a CG depth based off the hosel axis for a 9-iron) to improve a similar product (an iron) in the same way (using a CG depth based off the hosel axis for a 9-iron, the CG depth known to provide proven performance in an iron).  Finally, it is noted that the combined Vincent and Oldknow do not specifically disclose that the heel side cavity portion is void of material.  However, Vincent discloses that pin affects “weight distribution” (par. [0051]) and that the empty cavity has utility by itself (par. [0055]; noting “The removal of the material, by itself, can lead to improved feel”).  Furthermore, it has been held that an elimination of an element and its function is an obvious expedient (see In re Karlson, 136 USPQ 184 (CCPA); noting the pin could be removed to affect “weight distribution”).  Finally, to evidence that it is well known to remove weights in a receiving cavity to change the weight distribution, the Examiner refers applicant to Boyd: par. [0037] which specifically states that cavities can be left “empty”.  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the heel side cavity can be left void of material because doing so would change the weight distribution, is known in the art, and would still provide an empty cavity with “improved feel”.
Regarding claim 2, the combined Vincent and Oldknow disclose that the golf club head has a CG-C-SA relationship with the loft angle that satisfies the equation below: CG-C-SA < 0.0879 * Loft + 11.667 (Oldknow: Table 1, Table 7, and Fig. 7B; noting for a 9-iron, the loft would be 43o and CG-C-SA would be 10.3 mm < (0.0879*43o+11.667) or 10.3 < 15.45).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Vincent et al. (herein “Vincent”; US Pub. No. 2002/0068645 A1) in view of Oldknow et al. (herein “Oldknow”; US Pub. No. 2016/0199705 A1) as evidenced by Boyd et al. (herein “Boyd”; US Pub. No. 2009/0062032 A1) and as further evidenced by Lamanna (US Pat. No. 4,715,601).
Regarding claim 3, it is noted that combined Vincent and Oldknow do not specifically disclose that the length of the second hosel is greater than 83.5 mm.  However, regarding the exact length of the hosel, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)(see applicant’s spec, par. [0157]; applicant giving no criticality to the specific value of 83.5 mm).  In addition, to support the Examiner’s assertion that exact hosel length is a result-effective variable (i.e. a variable which achieves a recognized result) and can be optimized or found though routine experimentation, the Examiner evidences Lamanna which specifically states that hosel length is a result-effective variable used to balance the overall weight of the club head in order to maintain cg position (col. 5, lines 35-60).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact hosel length could be found through routine experimentation in order to optimize the balance of the club head weight and maintain the cg position.


Claims 9, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Vincent et al. (herein “Vincent”; US Pub. No. 2002/0068645 A1) in view of Oldknow et al. (herein “Oldknow”; US Pub. No. 2016/0199705 A1).
Regarding claim 9, Vincent discloses a golf club head (Fig. 2) comprising: a striking face portion located at a frontal portion of the golf club head defining a loft of the golf club head (Fig. 5A; noting some loft is inherent); a back portion located aft of the striking face portion (Fig. 2); a topline located at an upper portion of the golf club head between the striking face portion and the back portion (Fig. 5A); a sole portion located at a lower portion of the golf club head between the striking face portion and the back portion (Fig. 5A), and a hosel located near a heel portion of the golf club head adapted to engage a shaft (Fig. 5, item 17), wherein the sole portion further comprises a hollow sole cavity and a cap (Fig. 5A, item 64, and Fig. 5B, item 31, respectively), wherein the hollow sole cavity further comprises a heel side cavity portion and a toe side cavity portion separated by a wall (Fig. 4A, noting the cylindrical apertures, i.e. item 64, on the extreme outer heel and toe side, respectively, separated by a wall containing other apertures), and wherein a weight adjustment portion is located within the toe side cavity portion of the sole cavity (Fig. 2 and par. [0050]; noting the outer toe aperture filled with item 42).  It is noted that Vincent does not specifically disclose that the golf club head has a CG-C-SA relationship with the loft angle that satisfies the equation below: CG-C-SA < 0.1907 * Loft + 11.17, and the CG-C-SA defined as a distance measured in millimeters of a center of gravity of the golf club head rearward of a hosel bore axis of the golf club head along a Z-axis.  However, Vincent discloses the use of an iron that would inherently have some CG to loft relationship.  In addition, Oldknow discloses an iron wherein the golf club head has a CG-C-SA relationship with the loft angle that satisfies the equation below: CG-C-SA < 0.1907 * Loft + 11.17, and the CG-C-SA defined as a distance of a center of gravity of the golf club head rearward of a hosel bore axis of the golf club head along a Z-axis (Table 1, Table 7, and Fig. 7B; noting for a 9-iron, the loft would be 43o and CG-C-SA would be 10.3 mm < (0.1907*43o+11.17) or 10.3 < 19.3).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Vincent to use the above measurements as taught by Oldknow, the measurements fitting applicant’s claimed equation, because doing so would be use of a known technique (using a CG depth based off the hosel axis for a 9-iron) to improve a similar product (an iron) in the same way (using a CG depth based off the hosel axis for a 9-iron, the CG depth known to provide proven performance in an iron).  It is noted that the combined Vincent and Oldknow do not specifically disclose that the heel side cavity portion has a volume greater than the toe side cavity portion.  However, Vincent discloses that the cavity volumes are the same (Fig. 4A; noting the extreme toe and heel apertures).  In addition, regarding the cavities being unequal in volume, it has been held that if a change in the relative dimensions over the prior does not make the claimed invention perform differently, the claimed device is not patentably distinct from the prior art.  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984)(see par. [0155]; applicant not even mentioning this relationship, let alone giving criticality to it).  Thus, it would have been obvious to one of ordinary skill at the time of the invention that using unequal volumes would not make the claimed invention perform differently: that is, the cavities would allow for weight distribution in the club head regardless of their relative volume size.
Regarding claim 11, the combined Vincent and Oldknow disclose that the weight adjustment portion does not contact the heel side cavity portion (Vincent: Fig. 2; noting the outer toe aperture filled with item 42, and noting this weight is distinct from item 42 that fills the heel side cavity; noting in the alternative, item 42 on the heel side can functionally be left out based on desired weighting).
Regarding claim 17, the combined Vincent and Oldknow disclose that the cap completely covers both the heel side cavity portion and the toe side cavity portion (Vincent: Fig. 2, item 31).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Vincent et al. (herein “Vincent”; US Pub. No. 2002/0068645 A1) in view of Oldknow et al. (herein “Oldknow”; US Pub. No. 2016/0199705 A1) and as evidenced by Lamanna (US Pat. No. 4,715,601).
Regarding claim 12, it is noted that combined Vincent and Oldknow do not specifically disclose that the length of the second hosel is greater than 83.5 mm.  However, regarding the exact length of the hosel, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)(see applicant’s spec, par. [0157]; applicant giving no criticality to the specific value of 83.5 mm).  In addition, to support the Examiner’s assertion that exact hosel length is a result-effective variable (i.e. a variable which achieves a recognized result) and can be optimized or found though routine experimentation, the Examiner evidences Lamanna which specifically states that hosel length is a result-effective variable used to balance the overall weight of the club head in order to maintain cg position (col. 5, lines 35-60).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact hosel length could be found through routine experimentation in order to optimize the balance of the club head weight and maintain the cg position.


Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Vincent et al. (herein “Vincent”; US Pub. No. 2002/0068645 A1) in view of Oldknow et al. (herein “Oldknow”; US Pub. No. 2016/0199705 A1) and as evidenced by Lamanna (US Pat. No. 4,715,601) and in further view of Hueber (US Pub. No. 2002/0016214 A1).
Regarding claim 13, it is noted that the combined Vincent and Oldknow do not specifically disclose that the loft of the golf club head is greater than about 56 degrees, the CG-C-SA is between about 13 mm and about 14 mm.  However, Oldknow discloses an essentially linear relationship between the CG-Y location and the loft; the linear line represented by the equation CG-Y = 0.2321*Loft + 0.281 (see Tables 1 and 7 for exact values of the 3, 6, and 9 iron to create the Excel graph and line equation below).

    PNG
    media_image1.png
    501
    696
    media_image1.png
    Greyscale

In addition, Hueber discloses a club head wedge, with a golf club set, that may have a loft of 56o (Table 1; noting a SW; noting it may be “greater than about 56 degrees” because it is exactly 56o; emphasis added).  As such, by using a wedge with a loft of 56o as taught by Hueber, and by using the linear relationship equation established by Oldknow, the resulting value for a 56o wedge utilized in the Oldknow set would be CG-Y = 13.28 mm.  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Vincent and Oldknow to use a 56o lofted wedge as taught by Hueber, the resulting loft creating a CG-Y location of 13.28 mm using the linear relationship of Oldknow, because doing so would be a simple substitution of one element (a golf club wedge having a loft of 56o, the club used within a set) into another (a golf club set that has a linear relationship between CG-Y location and loft based on the set) to obtain predictable results (using a 56o loft wedge within the club head set, the set having a linear CG-Y to loft relationship to create a CG-Y value of 13.28 mm). 
	Regarding claims 14 and 15, the same analysis as applied in claim 13 makes the limitations of claims 14 and 15 obvious (i.e. a 56o loft as disclosed by Heuber would make obvious a CG-Y location of 13.28 mm based on the linear relationship provided by Oldknow).


Response to Arguments
Applicant's arguments filed 7/22/22 have been fully considered but they are not generally persuasive. 
For the record, independent claim 1 has been amended with previously unexamined limitations.  Independent claim 9 has been amended with previously examined dependent claim 16.  
With regards to claim 1, as evidenced by Boyd, it is well known in the art to leave cavities used for weight distribution empty or void.  One of ordinary skill would known that the cavities in Vincent could be left empty or void based on desired weight distribution, but still provide the effect of “improved feel” created solely by the presence of the void itself.
Turing to claim 9, it has long been held “that the criticality of such a limitation must be disclosed in the specification or by affidavit/declaration” (see In re Cole, 140 USPQ 230 (CCPA 1964)).  In this particular case, applicant offers no criticality in the spec for why “the heel side cavity portion has volume greater than the toe side cavity portion”.  Applicant then goes on to argue an inherent reason for criticality based on “weight distribution” (see Remarks, received 7/22/22, page 7 of 9).  This argument is not compelling for at least two reasons.  First, the weight distribution argument automatically assumes that the heel and toe cavities are filled with a weight material having a density other than the density of the golf club head body.  In the alternative, the arguments assumes that one of the cavities is not filled with a weight material.  Either way, no such limitations are read into the claims.  As such, the inherency argument fails. 
Furthermore, in the event applicant is relying solely on Fig. 43 (noting this appears to be the only support) to support the position that the heel side cavity has a volume greater than the toe side, it has been held that even relative dimensions in a drawing cannot support such a claim limitation (see Plantronics, Inc. v. Aliph, Inc., 724 F.3d 1343, 1351 (Fed. Cir. 2013); the Court holding “Patent drawings [however] do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue”; see also In re Wright, 569 F.2d 1124, 1127, 193 USPQ 332, 335 (CCPA 1977), the Court stating “absent any written description in the specification of quantitative values, arguments based on measurement of the drawing are of little value”; and also Hockerson-Halberstadt, Inc., v Avia Group Int’l, Inc. 222 F.3d 951, 956 (Fed. Cir. 2000), the Court stating “patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue”).  As such, it appears that claims 9-15 and 17 would also have 112 (written description) issues.


Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Allowability is based on the number of references that would be needed to reject claims 4-8 and the fact that impermissible hindsight would be necessary.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
8/9/22


   /EUGENE L KIM/   Supervisory Patent Examiner, Art Unit 3711